ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Arab Shah Construction Company               )      ASBCA No. 61565
                                             )
Under Contract No. W912ER-17-A-0005          )

APPEARANCE FOR THE APPELLANT:                       Mr. Mohammad Idrees
                                                     Director

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Michael E. Taccino, Esq.
                                                    Pietro 0. Mistretta, Esq.
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                                ORDER OF DISMISSAL

        Appellant has filed a notice stating that "all issues have been fully and finally
settled amongst the parties," and respondent has advised that it concurs. Accordingly, the
appeal is dismissed with prejudice.

       Dated: November 4, 2019




      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61565, Appeal of Arab Shah
Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals